          Case 1:16-cv-00233-LY Document 106 Filed 07/01/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

FREEDOM FROM RELIGION                                §
FOUNDATION, INC.                                     §
     Plaintiff,                                      §
                                                     §
-vs-                                                 §      CASE NO. 1-16: CV-00233
                                                     §
GOVERNOR GREG ABBOTT,                                §
And ROD WELSH, Executive Director of the             §
Texas State Preservation Board,                      §
      Defendants.                                    §


                    JOINT UNOPPOSED MOTION TO EXTEND TIME

       Plaintiff, Freedom from Religion Foundation, Inc. (“FFRF”), and Defendants, Governor

Greg Abbott and Rod Welsh in their official capacities, hereby file their Joint Motion to Extend

Time for filing “briefing on the two issues remanded to this Court by the Fifth Circuit,” pursuant

to this Court’s June 16, 2020 Order, Dkt. 105.

       The parties request that this Court extend the deadline to submit such briefing from July 6,

2020 until July 9, 2020.

                             CERTIFICATE OF CONFERENCE

       Counsel for the parties have conferred and jointly request the relief sought herein and join

in the Motion.
  Case 1:16-cv-00233-LY Document 106 Filed 07/01/20 Page 2 of 3




Dated this 1st day of July, 2020.

                                    Respectfully submitted,
                                    BOARDMAN AND CLARK, LLP
                                    1 S. Pinckney St., Suite 410
                                    Madison, Wisconsin 53703-4256
                                    Telephone: 608-257-9521
                                    Telecopier: 608-283-1709
                                    BY: /s/ Richard L. Bolton
                                    Richard L. Bolton
                                    Wisconsin State Bar No. 1012552
                                    Email: rbolton@boardmanclark.com

                                    Daniel H. Byrne
                                    Texas State Bar No. 03565600
                                    Email: dbyrne@fbhf.com
                                    Lessie G. Fitzpatrick
                                    Texas State Bar No. 24012630
                                    Email: lfitzpatrick@fbhf.com
                                    FRITZ, BYRNE, HEAD & FITZPATRICK, LLC
                                    221 West 6th Street, Suite 960
                                    Austin, Texas 78701
                                    Telephone: (512) 476-2020
                                    Facsimile:     (512) 477-5267

                                    Sam Grover
                                    Wisconsin State Bar No. 1096047
                                    Email: sgrover@ffrf.org
                                    Patrick Elliott
                                    Wisconsin State Bar No. 1074300
                                    Email: pelliott@ffrf.org
                                    FREEDOM FROM RELIGION
                                    FOUNDATION, INC.
                                    P. O. Box 750
                                    Madison, Wisconsin 53701
                                    Telephone: 608-256-8900
                                    Telecopier: 608-204-0422




                                       2
           Case 1:16-cv-00233-LY Document 106 Filed 07/01/20 Page 3 of 3




                                            /s/Anne Marie Mackin
                                            ANNE MARIE MACKIN
                                            Texas Bar No. 24078898
                                            BENJAMIN S. WALTON
                                            Texas Bar No. 24075241
                                            Assistant Attorneys General
                                            P.O. Box 12548, Capitol Station
                                            Austin, Texas 78711-2548
                                            (512) 463-2798 | FAX: (512) 320-0667
                                            anna.mackin@oag.texas.gov
                                            benjamin.walton@oag.texas.gov

                                            ATTORNEYS FOR DEFENDANTS

                                    CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was filed electronically via the

Court’s CM/ECF system on this the 1st day of July, 2020, which will send notification to the

following:


        Anne Marie Mackin
        Office of the Attorney General
        P.O. Box 12548, Capitol Station
        Austin, TX 78701
        Telephone: (512) 463-2798
        Telecopier: (512) 320-0667
        Email: Anna.mackin@oag.texas.gov



                                            /s/ Richard L. Bolton
                                            Richard L. Bolton

F:\DOCS\WD\26318\34\A3817170.DOCX




                                               3
